CASE, JAMES R., Associate Judge.
We affirm the defendant’s conviction and sentence upon his violation of probation.
We need not and do not address the defendant’s argument that he should not have been sentenced to probation after having been declared a habitual offender. The record on appeal does not indicate that the defendant objected to that probationary sentence when it was imposed nor did he timely appeal that sentence thereafter. His acceptance of probation constituted a waiver of the right to attack that probation at revocation. Thompson v. State, 591 So.2d 1114 (Fla. 2d DCA 1992); see Wolfson v. State, 437 So.2d 174 (Fla. 2d DCA 1983).
DANAHY, A.C.J., and THREADGILL, J., concur.